DETAILED ACTION
This is the Office action based on the 16658620 application filed October 21, 2019, and in response to applicant’s argument/remark filed on November 3, 2021.  Claims 1-14 and 16-21 are currently pending and have been considered below.  Applicant’s cancellation of claim 15 acknowledged.  Claim 6 withdrawn from consideration. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretations
Claim 1 recites “etching a ruthenium/osmium layer”.  According to the specification in paragraph 0020 “The methods provided by the embodiments of the invention may include a plasma-assisted etching process for removing Ru/Os, e.g., from an incoming semiconductor substrate having a Ru/Os layer, and a plasma processing apparatus in which the plasma-assisted etching process may be performed. The semiconductor substrate may have other layers of different materials in addition to the 
Claim 1 recites “flowing argon, oxygen and nitrogen into the plasma processing chamber without flowing a halogen-containing gas, wherein a flow rate ratio of a flow rate of the nitrogen to a flow rate of the oxygen is between about 1:5 and about 1:1; and etching a ruthenium/osmium layer by a plasma generated in the plasma processing chamber only from a gas mixture consisting of the argon, the oxygen, and the nitrogen flowing through the plasma processing chamber at the flow rate ratio”.  For the purpose of examining this will be interpreted as -the flowing argon, oxygen and nitrogen into the plasma processing chamber without flowing a halogen-containing gas does not exclude a flowing of a non-halogen-containing gas;-a flowing of a halogen-containing gas may occur before or after the flowing of the flowing the argon, oxygen and nitrogen into the plasma processing chamber;-a flowing of a gas may considered to occur even if the flowing is not into the plasma processing chamber;-the gas mixture consisting of the argon, the oxygen, and the nitrogen flowing through the plasma processing chamber at the flow rate ratio has the same flow rate ratio from the time of entering to the time of exiting the plasma processing chamber; and-the etching a ruthenium/osmium layer by the plasma generated in the plasma 
Claim 10 recites “flowing argon, oxygen and nitrogen into a plasma processing chamber, wherein a flow rate ratio of a flow rate of the nitrogen to a flow rate of the oxygen is between about 1:5 and about 1:1; sustaining a halogen-free plasma in the plasma processing chamber, the halogen-free plasma being generated only from a gas mixture consisting of argon, nitrogen, and oxygen flowing at the flow rate ratio; exposing a substrate disposed in the plasma processing chamber to the halogen-free plasma, the halogen-free plasma etching, at a first rate, a ruthenium/osmium layer in the substrate” (emphasis added).  For the purpose of examining this will be interpreted as -the flowing argon, oxygen and nitrogen into a plasma processing chamber does not exclude a flowing of another gas, such as a halogen-containing gas;-the argon, nitrogen and oxygen in the gas mixture consisting of argon, nitrogen, and oxygen may be the same or different than the argon, oxygen and nitrogen flowing into the plasma processing chamber described above; -the etching a ruthenium/osmium layer by the halogen-free plasma generated only from a gas mixture consisting of the argon, the oxygen, and the nitrogen flowing at the flow rate ratio does not exclude an etching the ruthenium/osmium layer by a plasma generated in the plasma processing chamber from another gas, such as the halogen-
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “etching a ruthenium/osmium layer by a plasma generated in the plasma processing chamber only from a gas mixture consisting of the argon, the oxygen, and the nitrogen flowing through the plasma processing chamber at the flow rate ratio” in the specification.  This limitation is interpreted as the gas mixture consisting of the argon, the oxygen, and the nitrogen has the same flow rate ratio, i.e. flow rate of the nitrogen to a flow rate of oxygen is between about 1:5 and about 1:1, from the time it enters the chamber to the time it exits the chamber.  However, although the specification teaches “flowing oxygen and nitrogen into the plasma processing chamber, where a ratio of a flow rate of the nitrogen to a flow rate of oxygen is between about 1:5 and about 1:1”, this is narrower in scope than the above limitation because it only indicates a ratio at a moment of time.  
Claims 2-5, 7-9 and 21 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9 recites “a ratio of a flow rate of the argon to a flow rate of oxygen is between 0:1 and 1:5”.  Applicant’s argument that the range “between 0:1 and 1:5” does not include the ratio 0:1 is not mathematically correct.  Since the ratio of the flow of argon to a flow rate of oxygen may be 0:1,  the argon flow may be 0. This contradicts claim 1, which recites “flowing argon, oxygen and nitrogen into the plasma processing chamber”.    Thus, one of skill in the art would not be clear how to form a gas mixture consisting of argon, oxygen and nitrogen wherein the gas mixture contains no argon.  For the purpose of examining it will be assumed that the argon flow may be 0.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claims 1-5, 7-9 and 16-21 rejected under 35 U.S.C. 103 as obvious over Maruyama et al. (U.S. PGPub. No. 20040097046), hereinafter “Maruyama”, in view of Dolan et al. (U.S. PGPub. No. 20120231561), hereinafter “Dolan”, and Park et al. (U.S. PGPub. No. 20060163640), hereinafter “Park”, and Tsou et al. (U.S. PGPub. No. 20020132437), hereinafter “Tsou”:--Claims 1, 2, 3, 9: Maruyama teaches a method of plasma processing comprisingforming a Ru film on a substrate ([0053], Fig. 3A);selectively removing the Ru film “by dry etching using a plasma of a mixed gas of oxygen and nitrogen” to form a feature ([0064, 0057], Fig. 3E).       Maruyama is silent about the amount of the oxygen and nitrogen, and does not teach a ratio of a flow rate of the nitrogen to a flow rate of the oxygen may be between 2  and 0.4 vol.% H2.  It is noted that this is equivalent to 3000-7000 sccm oxygen and 49.8-2789 sccm nitrogen, and represents a flow rate ratio of nitrogen to a flow rate of oxygen about 0.007-0.93.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixed gas having 3000-7000 sccm oxygen and 49.8-2789 sccm nitrogen in the invention of Maruyama because Maruyama teaches using a plasma of a mixed gas of oxygen and nitrogen but is silent about a specific gas flows, and Dolan teaches that such flows are effective in etching a Ru film.       Maruyama is silent about a temperature during the dry etching and other gases besides the oxygen and the nitrogen gas.  In particular, Maruyama fails to teach the feature the mix gas includes argon and maintaining a processing chamber at temperature of 10-200°C        Dolan further teaches that the oxidizing environment may further comprise argon as an inert gas ([0018-0019]).  2, Ar, and N2 ([0054]), and performed at a temperature of 10-250°C.        Tsou, also directed to a method of etching a Ru layer ([0030]) by using a plasma comprising O2 and N2 ([0057]), teaches that the oxygen gas or nitrogen gas may be admixed with an inert gas, such as argon ([0060]).  Tsou further teaches that the nitrogen or argon gas is used to reduce the etch loading effect ([0060]).  Thus, the flow rate of argon is a result-effective variable.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixed gas consisting of argon gas and the oxygen and the nitrogen to generate the plasma at a temperature 10-250°C in the invention of Maruyama because Dolan further teaches that such oxidizing environment may further comprise argon as an inert gas, Park teaches that such plasma etching may be performed at 10-250°C, and Tsou teaches that the argon gas would advantageously reduce the etch loading effect.        --Claim 5: Fig. 3D-3E of Maruyama shows that the Ru layer 9 is selectively etched with respect to the insulating layer 4. Since Fig. 3E shows virtually no etching on the insulating layer 210, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have an etch selectivity overlaps the range 5:1 and 200:1.--Claim 16: Park further teaches to form a trench into an insulating layer 210, then depositing the conductive layer comprising Ru 230a into the trench (Fig. 2).  Since the 
Claims 10-14 rejected under 35 U.S.C. 103 as obvious over Maruyama in view of Dolan, Park, Tsou and Wolf et al.,“Silicon Processing for the VLSI Era, Volume 1- 
Claims 1-5, 7-9, 16-21 rejected under 35 U.S.C. 103 as obvious over Park in view of Maruyama, Dolan, Tsou and Han et al. (“Hydrogen Plasma Utilization in Advanced Logic Technology”, October 13, 2015, see attachment), hereinafter “Han”:--Claim 1, 2, 3, 5, 16: Park teaches a method of forming a metal-insulator-metal capacitor ([0012]) comprisingforming an insulating layer 210 over a substrate, the substrate comprises an integrated circuit ([0006]);form a trench in an insulating layer 210 (Fig. 1A, [0041]);depositing the conductive layer 230a into the trench, the conductive layer 230a may be a single layer of Ru  (Fig. 2, [0046]), wherein the Ru layer may be a top electrode of a capacitor ([0067]);selectively etching an exposed portion of the conductive layer 230a by using a plasma comprising at least one gas selected from CF4, O2, Ar and N2 at 10-250°C, the etching is selective to an exposed silicon oxide layer 2 ([0054], Fig. 7).      Park is silent about the specific gas flow rates, and fails to teach that a ratio of a flow 2  and 0.4 vol.% H2.  It is noted that this is equivalent to 3000-7000 sccm oxygen and 49.8-2789 sccm nitrogen, and represents a flow rate ratio of nitrogen to a flow rate of oxygen about 0.007-0.93.       Tsou, also directed to a method of etching a Ru layer ([0030]) by using a plasma comprising O2 and N2 ([0057]), teaches that the oxygen gas or nitrogen gas may be admixed with an inert gas, such as argon ([0060]).  Tsou further teaches that the nitrogen or argon gas is used to reduce an etch loading effect ([0060]).  Thus, the flow rate of argon is a result-effective variable.       Han teaches that when etching a metal layer by using a hydrogen plasma may result in a plasma induced damage.        Therefore, it would have been obvious to one of ordinary skill in the art at the 2, Ar and N2 at a flow rate ratio of N2 to a flow rate of O2 about 0.007-0.93 to generate the plasma at a temperature 10-250°C for etching the Ru layer in the invention of Park because Park teaches using a plasma comprising at least one gas selected from CF4, O2, Ar and N2 at 10-250°C but is silent about the specific gas flows, Maruyama teaches to use a plasma of a mixed gas of oxygen and nitrogen for such etching, Dolan teaches to use a plasma comprising O2, Ar and N2 at such N2 : O2 gas ratio, Tsou teaches to add Ar gas during such etching to reduce etch loading effect, and Han teaches to avoid exposing a metal electrode layer to hydrogen plasma to avoid a plasma induced damage.--Claims 4, 7: Park further teaches that the Ru layer 230a is covered by a copper layer 250 (Fig. 9).  It is noted that the conductive layer 230a is narrower than the copper layer. --Claim 8: Park further teaches to etch a via adjacent to the conductive layer 230a through multiple layers (Fig. 11).  Since the conductive layer 230a limits the lateral etching, it functions as an etch mask.--Claim 9: Since Tsou teaches that the argon gas is used to reduce the etch loading effect ([0060]), the flow rate of argon is a result-effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a flow rate of Ar:O2 of about 0:1 to 1:5.--Claims 17, 18: Park further teaches to form a via 260 to electrically connect the conductive layer comprising Ru 230a ([0070]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a 
Claims 10-14 rejected under 35 U.S.C. 103 as obvious over Park in view of Maruyama, Dolan, Tsou and Wolf:--Claim 10, 11: Park modified by Maruyama, Dolan, Tsou teaches the invention as above.  Park, Maruyama, Dolan and Tsou fail to teach a value of the first rate at a point at a center of the substrate to a value of the first rate at a point at an edge of the substrate varies between 0.85 to 1.15, and wherein a surface roughness of the ruthenium/osmium layer after the etching varies between 0.1 nm and 1 nm.       Wolf teaches that it is desirable to have a uniform etch rate across the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to obtain an etch rate at a center of the substrate to be about 1.0.       It is noted that the etching of the Ru layer in the invention of Maruyama is repeated a plurality of times until the Ru layer is completely removed.  Although Park modified by Maruyama, Dolan, Tsou does not teach a surface roughness value, since the plasma in the invention of Park modified by Maruyama, Dolan, Tsou is the same as applicant’s, it would have been obvious to one of ordinary skill in the art at the effective filing date of 
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered as follows:--Regarding Applicant’s argument that there is only one plasma in the chamber because the plasma comprises free electrons, and the electrons from different gases are the same, this argument is persuasive.  However, it is noted that Maruyama modified by 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713